Citation Nr: 1704902	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-20 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a rib disorder, including as secondary to service-connected right shoulder recurrent dislocations and subluxations and degenerative changes and myofascial pain syndrome.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome with scapulothoracic dysfunction.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1972 to November 1975.

These claims come before the Board of Veterans' Appeals (Board) on appeal of July 2012 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded the claim for service connection for a rib disorder, including as secondary to a service-connected right shoulder disability, to the RO in May 2015.  At that time, the appeal included claims for service connection for left shoulder and low back disabilities.  The RO later granted these claims and, thereafter, the Veteran properly perfected an appeal of the initial ratings the RO assigned the disabilities.

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

In a May 2016 submission, the Veteran is raising a claim for service connection for radiculopathy of the lower extremities, which the Agency of Original Jurisdiction (AOJ) has not yet adjudicated.  As the Board does not have jurisdiction over this raised claim, it refers it to the AOJ for appropriate action.  

The issue of entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision, below, and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran does not currently have a rib disability.

2.  The Veteran is right handed.

3.  The Veteran's left shoulder disability manifests as pain and significant limitation of motion, more than midway between his side and shoulder during flare-ups.


CONCLUSIONS OF LAW

1.  A rib disorder was not incurred in or aggravated by active service and is not proximately due to, the result of, or aggravated by, service-connected right shoulder recurrent dislocations and subluxations and degenerative changes and myofascial pain syndrome.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 

2.  The criteria for entitlement to an initial 30 percent rating for left shoulder impingement syndrome with scapulothoracic dysfunction are met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5019, 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, with regard to the claims the Board is deciding, the Veteran does not assert that VA failed to satisfy its duty to notify or there are any outstanding records that need to be obtained on his behalf.  In addition, since requesting and being afforded VA examinations, he has not asserted, and the Board does not find, that the examination reports are inadequate to decide these claims.  No further notification or assistance is thus necessary.

Analysis

Service Connection - Rib Disorder

The Veteran seeks a grant of service connection for a rib disorder on either a direct basis, as related to his active service, see 38 U.S.C.A. § 1110 (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service), or a secondary basis, as related to his service-connected right shoulder disability.  See 38 C.F.R. § 3.310 (service connection may also be granted for disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury).

The Veteran has not identified or described in any detail the rib disability with which he has allegedly been diagnosed, nor has he indicated why he believes such disability is related to his service-connected right shoulder disability or period of service.  Instead, he has submitted multiple written statements in support of other claims, which blame his service-connected right shoulder disability for the misalignment of his upper body and overuse of his left side.  Allegedly, due to this misalignment and overuse, he has developed other disabling disorders, presumably to include "a rib disorder."

Generally, to prevail in a claim for service connection on a direct basis, there must be a competent diagnosis of a current disability, medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury, and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation). 

Here, whether considering this claim on a direct or secondary basis, the evidence fails to satisfy all required elements of a service connection claim, most importantly, the current disability element, a prerequisite for establishing the other elements of such a claim. 

During service, the Veteran did not report any problems affecting his ribs and no medical professional, including on separation examination, noted any rib abnormalities.  Within a year of his discharge from service, he began seeking treatment for right shoulder complaints and, thereafter, during decades of treatment visits, he reported associated symptoms affecting his neck, back and shoulders.  In 2010, a doctor diagnosed myofascial pain syndrome, for which the Veteran is service connected as part of his right shoulder disability.  In 2011, the Veteran mentioned his ribs and, during physical therapy, a therapist noted posterior rib subluxation.  A doctor subsequently diagnosed scapulothoracic dysfunction (known to involve the ribs), for which the Veteran is service connected as part of his left shoulder disability.  Neither these doctors, nor any other medical professional diagnosed the Veteran with an independent rib disability.  

In February 2011 and June 2015, the Veteran underwent VA examinations, during which examiners addressed whether the Veteran had a rib disability, as alleged.  In February 2011, a VA examiner acknowledged the Veteran's complaints of pain involving various areas, including the ribs, and attributed such pain to the Veteran's right shoulder disability; he refrained from diagnosing an independent rib disability.  In June 2015, another VA examiner too refrained from diagnosing an independent rib disability, finding that subluxation of a posterior rib does not constitute an accepted medical diagnosis.  He noted that the rib pain to which the Veteran referred was caused by his back and shoulder disabilities rather than any separate rib disability.

The Veteran's assertion that he has such a rib disability thus represents the sole evidence of record of a current disability.  Although the Veteran is competent to report when he began experiencing rib pain as such pain is capable of lay observation, lacking in medical expertise, he is not competent to attribute this lay-observable symptom to a particular diagnosis.  Jandreau v. Nicholson, 492 F.3d at 1376-77.   

In the absence of medical evidence diagnosing a current rib disability, the Board concludes that such disability was not incurred in or aggravated by service.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule under 38 U.S.C.A. § 5107 is therefore not applicable.


Higher Initial Rating - Left Shoulder

The Veteran seeks an initial rating in excess of 20 percent for his left shoulder disability.  In an August 2016 VA Form 9 (Appeal to Board of Veterans' Appeals), he points out that, during a flare-up of left shoulder symptomatology, that shoulder becomes essentially immobile.  He further points out that there is no evidence in the claims file suggesting that he is not credible and, as such, he should be awarded the next higher rating for his left shoulder disability based on its severity during flare-ups.  Indeed, such a rating is assignable.

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found. In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The RO has assigned the Veteran's left shoulder disability a 20 percent rating under DCs 5019 and 5201, based on pain and significant limitation of motion of the non-dominant (minor) shoulder.  DC 5019, which governs ratings of bursitis, provides that such disability should be rated based on limitation of the part affected, in this case, the shoulder.  38 C.F.R. § 4.71a, DC 5019.  Under DC 5201, which governs limitation of motion of the arm, a 20 percent rating is assignable when motion of the minor arm is limited at shoulder level or midway between side and shoulder level.  A 30 percent rating is assignable when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  

The Veteran underwent two VA examinations of his left shoulder during the course of this appeal, including in December 2011 and January 2016.  At no point during either examination did he exhibit limitation of motion so severe, it interfered with his ability to raise his arm beyond 25 degrees.  Considering the evidence collectively, it is nonetheless reasonable to assume that, as alleged, during flare-ups of left shoulder symptomatology, the Veteran has limitation of motion this severe.  

During the first examination, the examiner found that the Veteran was amplifying his left shoulder symptoms.  During the second examination, the Veteran reported that, during flare-ups, it was difficult to move his left shoulder.  The examiner noted limited abduction of the Veteran's left shoulder to 60 degrees, nearly midway between his side and shoulder level.  He indicated that the Veteran was not then experiencing a flare-up, found none of the amplification noted in December 2011, and indicated that the examination was neither medically consistent nor inconsistent with the Veteran's reports of functional loss during flare-ups.  He characterized the motion loss of the Veteran's left shoulder as significant and described the Veteran's history of left shoulder treatment as unsuccessful.  Treatment records indeed confirm continued left shoulder complaints following various modes of treatment.  As sought, such evidence establishes the Veteran's entitlement to the next higher rating - 30 percent - for his left shoulder disability under DC 5201.  


ORDER

Service connection for a rib disorder, including as secondary to service-connected right shoulder recurrent dislocations and subluxations and degenerative changes and myofascial pain syndrome, is denied.

An initial 30 percent rating for left shoulder impingement syndrome with scapulothoracic dysfunction is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claim of entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, but additional action is necessary before the Board proceeds.  

During the course of this appeal, the RO assisted the Veteran by affording him VA examinations of his back.  Unfortunately, the reports of these examinations are inadequate to decide this claim.  The Veteran claims that he has radiculopathy in the lower extremities secondary to his lumbar spine disability, but during the VA examinations, no examiner addressed this contention.  In addition, the most recent VA examiner acknowledged the Veteran's reports of flare-ups of back symptoms, but was unable to determine the extent to which the Veteran's motion was further limited during such episodes without resorting to speculation.  He discussed the flare-ups with the Veteran but did not elicit sufficient information for the Board to determine the extent of any additional motion loss in terms of degrees.

Accordingly, this claim is REMANDED for the following action:

1.  Afford the Veteran a lumbar spine examination.  Ask the examiner to do the following:

a.  Review all pertinent evidence of record, including post-service treatment records referring to the Veteran's lower back.  

b.  Record in detail the Veteran's history of lower extremity symptoms and of flare-ups of low back symptoms, including how frequently they manifest and, in terms of degrees, the extent to which they further limit the Veteran's motion.  

c.  Conduct all necessary testing to determine whether, as alleged, the Veteran has radiculopathy of the lower extremities secondary to his lumbar spine disability.  

d.  Describe any such radiculopathy as mild, moderate, moderately severe or severe.

e.  Based on the Veteran's reported history, indicate whether, during flare-ups of low back symptoms, forward flexion of the Veteran's lumbar spine is limited to at least 30 degrees.

f.  Provide rationale with references to the record for each opinion expressed.

2.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

3.  Readjudicate.


The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


